6 Ill. App.2d 323 (1955)
127 N.E.2d 648
Charles Shemaitis, Appellant,
v.
Le Roy Froemke, and Charles J. Gallagher, Impleaded, Appellee.
Gen. No. 46,418.
Illinois Appellate Court  First District, Third Division.
June 22, 1955.
Rehearing denied July 13, 1955.
Released for publication July 15, 1955.
*324 Reno H. Brindley, and John H. Roser, for appellant.
John P. Costello, for appellee.
John T. Gallagher, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE LEWE.
Order appealed from affirmed.
Not to be published in full.